          Case 20-31476-hdh11 Doc 1 Filed 05/27/20                                  Entered 05/27/20 05:09:25                  Page 1 of 17

 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 Northern
 ____________________             Texas
                      District of _________________
                                        (State)
                                                           11
 Case number (If known): _________________________ Chapter _____                                                                    Check if this is an
                                                                                                                                       amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                         04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




 1.   Debtor’s name                           Tuesday Morning Corporation
                                              ______________________________________________________________________________________________________




 2.   All other names debtor used             ______________________________________________________________________________________________________
      in the last 8 years                     ______________________________________________________________________________________________________
                                              ______________________________________________________________________________________________________
      Include any assumed names,
                                              ______________________________________________________________________________________________________
      trade names, and doing business
      as names                                ______________________________________________________________________________________________________




 3.   Debtor’s federal Employer                   
      Identification Number (EIN)



 4.   Debtor’s address                        Principal place of business                                 Mailing address, if different from principal place
                                                                                                          of business

                                              6250          LBJ Freeway
                                              ______________________________________________              _______________________________________________
                                              Number     Street                                           Number     Street

                                              ______________________________________________              _______________________________________________
                                                                                                          P.O. Box

                                              Dallas                          TX         75240
                                              ______________________________________________              _______________________________________________
                                              City                        State    ZIP Code               City                      State      ZIP Code


                                                                                                          Location of principal assets, if different from
                                                                                                          principal place of business
                                              Dallas
                                              ______________________________________________
                                              County                                                      _______________________________________________
                                                                                                          Number     Street

                                                                                                          _______________________________________________

                                                                                                          _______________________________________________
                                                                                                          City                      State      ZIP Code




 5.   Debtor’s website (URL)                  www.tuesdaymorning.com
                                              ____________________________________________________________________________________________________




Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                            page 1
          Case 20-31476-hdh11 Doc 1 Filed 05/27/20                               Entered 05/27/20 05:09:25                    Page 2 of 17

Debtor         Tuesday Morning Corporation
              _______________________________________________________                           Case number (if known)_____________________________________
              Name




 6.   Type of debtor                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                           ■


                                           Partnership (excluding LLP)
                                           Other. Specify: __________________________________________________________________

                                          A. Check one:
 7.   Describe debtor’s business
                                           Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                           Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                           Railroad (as defined in 11 U.S.C. § 101(44))
                                           Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                           Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                           Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                           None of the above
                                           ■




                                          B. Check all that apply:

                                           Tax-exempt entity (as described in 26 U.S.C. § 501)
                                           Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                               § 80a-3)
                                           Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                          C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                             http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                               4422___ ___ ___
                                               ___

 8.   Under which chapter of the          Check one:
      Bankruptcy Code is the
      debtor filing?                       Chapter 7
                                           Chapter 9
                                           Chapter 11. Check all that apply:
                                          ■

      A debtor who is a “small business
      debtor” must check the first sub-                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
      box. A debtor as defined in                               aggregate noncontingent liquidated debts (excluding debts owed to insiders or
      § 1182(1) who elects to proceed                           affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
      under subchapter V of chapter 11                          recent balance sheet, statement of operations, cash-flow statement, and federal
      (whether or not the debtor is a                           income tax return or if any of these documents do not exist, follow the procedure in
      “small business debtor”) must                             11 U.S.C. § 1116(1)(B).
      check the second sub-box.                            
                                                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
                                                                noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                                less than $7,500,000, and it chooses to proceed under Subchapter V of
                                                                Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
                                                                statement of operations, cash-flow statement, and federal income tax return, or if
                                                                any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                                § 1116(1)(B).

                                                               A plan is being filed with this petition.

                                                               Acceptances of the plan were solicited prepetition from one or more classes of
                                                                creditors, in accordance with 11 U.S.C. § 1126(b).

                                                           ■   The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                                for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                               The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                12b-2.
                                           Chapter 12




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 2
           Case 20-31476-hdh11 Doc 1 Filed 05/27/20                             Entered 05/27/20 05:09:25                     Page 3 of 17

Debtor           Tuesday Morning Corporation
                _______________________________________________________                       Case number (if known)_____________________________________
                Name



 9.    Were prior bankruptcy cases        
                                          ■ No
       filed by or against the debtor
       within the last 8 years?            Yes.     District _______________________ When _______________ Case number _________________________
                                                                                           MM / DD / YYYY
       If more than 2 cases, attach a
       separate list.                                District _______________________ When _______________ Case number _________________________
                                                                                           MM / DD / YYYY

 10.   Are any bankruptcy cases            No
       pending or being filed by a                          See Rider 1
       business partner or an             
                                          ■ Yes.     Debtor _____________________________________________ Relationship _________________________
       affiliate of the debtor?                      District _____________________________________________ When               __________________
       List all cases. If more than 1,                                                                                         MM / DD / YYYY
       attach a separate list.                       Case number, if known ________________________________



 11.   Why is the case filed in this      Check all that apply:
       district?
                                           Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                           ■


                                               immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                               district.

                                           A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

 12.   Does the debtor own or have         No
                                           ■

       possession of any real              Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
       property or personal property
       that needs immediate                         Why does the property need immediate attention? (Check all that apply.)
       attention?
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                        What is the hazard? _____________________________________________________________________

                                                       It needs to be physically secured or protected from the weather.

                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                        attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                        assets or other options).

                                                       Other _______________________________________________________________________________



                                                    Where is the property?_____________________________________________________________________
                                                                              Number          Street

                                                                              ____________________________________________________________________

                                                                              _______________________________________         _______ ________________
                                                                              City                                            State ZIP Code


                                                    Is the property insured?
                                                       No
                                                       Yes. Insurance agency ____________________________________________________________________

                                                             Contact name     ____________________________________________________________________

                                                             Phone            ________________________________




               Statistical and administrative information




 Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 3
Case 20-31476-hdh11 Doc 1 Filed 05/27/20   Entered 05/27/20 05:09:25   Page 4 of 17




                              
Case 20-31476-hdh11 Doc 1 Filed 05/27/20   Entered 05/27/20 05:09:25   Page 5 of 17
Case 20-31476-hdh11 Doc 1 Filed 05/27/20             Entered 05/27/20 05:09:25         Page 6 of 17




                                             RIDER 1

           Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a
petition in the United States Bankruptcy Court for the Northern District of Texas, Dallas
Division for relief under chapter 11 of title 11 of the United States Code. The Debtors have
moved for joint administration of these cases under the case number assigned to the chapter 11
case of Tuesday Morning Corporation:

Tuesday Morning Corporation
TMI Holdings, Inc.
Tuesday Morning, Inc.
Friday Morning, LLC
Days of the Week, Inc.
Nights of the Week, Inc.
Tuesday Morning Partners, Ltd.




4831-2411-9480 v.1
            Case 20-31476-hdh11 Doc 1 Filed 05/27/20                                 Entered 05/27/20 05:09:25             Page 7 of 17
Official Form 201A (12/15)
[If debtor is required to file periodic reports (e.g. forms 10K and 10Q) with the Securities and Exchange Commission pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the Bankruptcy Code, this
Exhibit "A" shall be completed and attached to the petition.]

                                                                United States Bankruptcy Court
                                                                      Northern District of Texas
 In re       Tuesday Morning Corporation                                                                 Case No.
                                                                                 Debtor(s)               Chapter      11


                                     Attachment to Voluntary Petition for Non-Individuals Filing for
                                                    Bankruptcy under Chapter 11
1. If any of the debtor's securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file number
   is 0-19658 .

2. The following financial data is the latest available information and refers to the debtor's condition on            April 30, 2020    .

 a. Total assets                                                                                     $                  92,000,000.00

 b. Total debts (including debts listed in 2.c., below)                                              $                  88,350,000.00

 c. Debt securities held by more than 500 holders:                                                                             Approximate
                                                                                                                                number of
                                                                                                                                 holders:

 secured                 unsecured                   subordinated                 $                       0.00                                    0
 secured                 unsecured                   subordinated                 $                       0.00                                    0
 secured                 unsecured                   subordinated                 $                       0.00                                    0
 secured                 unsecured                   subordinated                 $                       0.00                                    0
 secured                 unsecured                   subordinated                 $                       0.00                                    0

 d. Number of shares of preferred stock                                                                         0                                    0

 e. Number of shares common stock                                                                     48,010,534                                 275
    Comments, if any:


3. Brief description of Debtor's business:
   Leading closeout retailer of upscale home furnishings, housewares, gifts and related items in the United States.

4. List the name of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the voting
   securities of debtor:
   T. Rowe Price Associates, Inc. (7,580,608 shares as of 2/14/20)
   Delta Value Group Investment Partners, LP (3,848,385 shares as of 2/13/20)
   The Vanguard Group (2,454,502 shares as of 2/11/20)




Official Form 201A               Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
Case 20-31476-hdh11 Doc 1 Filed 05/27/20            Entered 05/27/20 05:09:25         Page 8 of 17




                             UNANIMOUS CONSENT OF THE
                               BOARD OF DIRECTORS OF
                           TUESDAY MORNING CORPORATION

       The undersigned being all of the members of the board of directors (the “Board”) of
Tuesday Morning Corporation, a Delaware corporation (the “Company”), hereby agree that a
meeting on May 25, 2020 was held, and the Board consented to, adopted and approved the
following resolutions and each and every action effected thereby (the “Board Consent”):

                                              Recitals

       WHEREAS, the Company is undergoing unprecedented financial distress and operational
challenges relating to the COVID-19 pandemic, including, without limitation, the closing of all
the Company’s stores and distribution facilities;

        WHEREAS, the Board has received, reviewed and considered materials presented by
management and the legal and financial advisors of the Company regarding the Company’s
financial and operating difficulties and the impact of the foregoing on the Company’s businesses;

       WHEREAS, the Board has received, reviewed and considered advice from management
and the legal and financial advisors of the Company regarding possible strategic alternatives to
address the Company’s financial and operating difficulties, including pursuant to in-court
bankruptcy proceedings, and the impact of the foregoing on the Company’s businesses and its
stakeholders; and

        WHEREAS, in light of the foregoing, the Board has determined that it is desirable and in
the best interest of the Company to cause to be filed a petition by the Company seeking relief under
the provisions of Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”) on or
after May 25, 2020.

         NOW, THEREFORE, BE IT

Filing and Prosecution of Bankruptcy Case

         RESOLVED, that it is desirable and in the best interest of the Company to authorize Steven
Becker (“Authorized Officer”), to cause to be filed a petition in the name of the Company (the
“Chapter 11 Petition”) seeking relief under the provisions of Chapter 11 of the Bankruptcy Code;
and it is further

        RESOLVED, that the Board shall authorize and direct Authorized Officer, acting on behalf
of the Company, to execute and verify the Chapter 11 Petition and to cause the same to be filed in
the United States Bankruptcy Court for the Northern District of Texas, Dallas Division (the
“Bankruptcy Court”), in such form and at such time as he shall determine; and it is further

        RESOLVED, that Authorized Officer, acting on behalf of the Company, hereby is
authorized to execute and file (or direct others to do so on behalf of the Company as provided
herein) all necessary documents, including, without limitation, all petitions, affidavits, schedules,
motions, lists, applications, pleadings and other papers, and in connection therewith, to employ


4823-3262-9687 v.7
Case 20-31476-hdh11 Doc 1 Filed 05/27/20              Entered 05/27/20 05:09:25         Page 9 of 17




and retain all assistance by legal counsel, accountants or other professionals and to take any and
all action deemed necessary and proper in connection with the Chapter 11 case; and it is further

Employment of Professionals

        RESOLVED, that the law firm of Haynes and Boone, LLP (“Haynes and Boone”) be, and
hereby is, employed under general retainer as bankruptcy counsel for the Company in the Chapter
11 case, and Authorized Officer, acting on behalf of the Company, is hereby authorized and
directed to execute appropriate retention agreements, direct payment of appropriate retainers in
substantially the amounts previously discussed by the Board prior to and immediately upon the
filing of the Chapter 11 case, and cause to be filed an appropriate application for authority to retain
the services of Haynes and Boone; and it is further

        RESOLVED, that the consulting firm of AlixPartners LLP (“AlixPartners”) be, and hereby
is, employed to provide certain services as financial advisor and other support services for the
Company in the Chapter 11 case, and Authorized Officer, acting on behalf of the Company, is
hereby authorized and directed to execute appropriate retention agreements, direct payment of
appropriate retainers in substantially the amounts previously discussed by the Board prior to and
immediately upon the filing of the Chapter 11 case, and cause to be filed an appropriate application
for authority to retain the services of AlixPartners; and it is further

         RESOLVED, that the investment banking firm of Stifel, Nicolaus & Co., Inc. and Stifel,
Nicolaus-Miller Buckfire & Co., LLC (“Miller Buckfire”) be, and hereby is, employed as
investment banker for the Company in the Chapter 11 case, and Authorized Officer, acting on
behalf of the Company, is hereby authorized and directed to execute any appropriate retention
agreement, direct payment of appropriate retainers in substantially the amount previously
discussed by the Board prior to and immediately upon the filing of the Chapter 11 case, and cause
to be filed an appropriate application for authority to retain the services of Miller Buckfire; and it
is further

        RESOLVED, that the consulting firm of Epiq Corporate Restructuring, LLC (“Epiq”) be,
and hereby is, employed as claims and noticing agent and to provide other related services for the
Company in the Chapter 11 case, and Authorized Officer, acting on behalf of the Company, is
hereby authorized and directed to execute appropriate retention agreements, direct payment of
appropriate retainers in substantially the amount previously discussed by the Board prior to and
immediately upon the filing of the Chapter 11 case, and cause to be filed an appropriate application
for authority to retain the services of Epiq; and it is further

        RESOLVED, that the consulting firm of A&G Realty Partners, LLC (“A&G”) be, and
hereby is, employed as real estate consultant and advisor for the Company in the Chapter 11 case,
and Authorized Officer, acting on behalf of the Company, is hereby authorized and directed to
execute any appropriate retention agreement, direct payment of appropriate retainers in
substantially the amount previously discussed by the Board prior to and immediately upon the
filing of the Chapter 11 case, and cause to be filed an appropriate application for authority to retain
the services of A&G; and it is further




4823-3262-9687 v.7                                2
Case 20-31476-hdh11 Doc 1 Filed 05/27/20            Entered 05/27/20 05:09:25       Page 10 of 17




        RESOLVED, that the consulting firm of Great American Group, LLC (“Great American”)
be, and hereby is, employed as liquidation consultant and advisor for the Company in the Chapter
11 case and Authorized Officer, acting on behalf of the Company, has executed an appropriate
consultant agreement and may direct payment in substantially the amount previously contemplated
in the Great American agreement discussed by the Board prior to the filing of the Chapter 11 Case,
and cause to be filed an appropriate motion for authority to assume the Great American agreement
to continue utilizing the services of Great American; and it is further

        RESOLVED, that Authorized Officer, acting on behalf of the Company, is hereby
authorized and directed to employ any other firm as professionals or consultants to the Company
as are deemed necessary to represent and assist the Company in carrying out its duties under the
Bankruptcy Code and, in connection therewith, Authorized Officer, acting behalf of the Company,
is hereby authorized and directed to execute appropriate retention agreements, direct payment of
appropriate retainers prior to and after the filing of the Chapter 11 case and cause to be filed
appropriate applications for authority to retain the services of such firm; and it is further

Authorization to Pursue DIP Financing

        RESOLVED, that Authorized Officer, acting on behalf of the Company, is hereby granted
full authority to continue ongoing discussions to obtain debtor in possession financing on terms
that are reasonable under the circumstances, as determined in consultation with the Company’s
professionals and advisors, and, subject to Bankruptcy Court approval, to enter into a debtor in
possession credit agreement and such other ancillary agreements, documents, and instruments
relating thereto; and it is further

Authorization to Pursue Store Closing Strategy

        RESOLVED, that, in conjunction with the analysis of store performance, the Authorized
Officer, acting on behalf of the Company and with the assistance of the Company’s management
team, in the exercise of sound business judgment and in consultation with the Company’s advisors,
may determine that it is appropriate to close and wind down a significant number of store locations
to increase liquidity, maximize cost savings, and strengthen the Company’s overall financial
position; and it is further

General Authorizing Resolutions

        RESOLVED that Authorized Officer, acting on behalf of the Company, is hereby granted
full authority to act in the name of and on behalf of the Company, under the Company’s seal or
otherwise, to make, enter into, execute, deliver and file any and all other or further agreements,
documents, certificates, materials and instruments, to disburse funds of the Company, to take or
cause to be taken any and all other actions, and to incur all such fees and expenses deemed to be
necessary, appropriate, or advisable to carry out the purposes of the foregoing resolutions and the
transactions contemplated thereunder and/or to successfully complete the Chapter 11 case, the
taking of any such action to constitute conclusive evidence of the exercise of such discretionary
authority; and it is further

       RESOLVED, that all acts lawfully done or actions lawfully taken by the Officers, Directors
and/or Board to seek relief under Chapter 11 of the Bankruptcy Code or in connection with the

4823-3262-9687 v.7                              3
Case 20-31476-hdh11 Doc 1 Filed 05/27/20             Entered 05/27/20 05:09:25      Page 11 of 17




Chapter 11 case, or any matter related thereto, be, and hereby are, adopted, ratified, confirmed and
approved in all respects as the acts and deeds of the Company; and it is further

        RESOLVED, that Authorized Officer, acting on behalf of the Company, is authorized,
empowered and directed to certify and attest any documents or materials deemed necessary,
desirable, or appropriate to consummate the transactions contemplated by the foregoing
resolutions, without the necessity of further approvals or consents by the Shareholders or the
affixing of any seal of the Company; and it is further

       RESOLVED, that all actions heretofore taken by the Company, the Officers, the individual
Directors, the Board, and other authorized representative of the Company with respect to the
foregoing transactions and all other matters contemplated by the foregoing resolutions that require
approval by the Board are hereby in all respects, approved, adopted, ratified, and confirmed.

        This Board Consent may be executed in one or more counterparts, each of which shall be
deemed an original and all of which, together, shall constitute one consent. All of the foregoing
resolutions shall be deemed adopted simultaneously.




                                              Steven R. Becker, CEO




                                              Barry S. Gluck, Director



                                              Frank M. Hamlin, Director




4823-3262-9687 v.7                               4
Case 20-31476-hdh11 Doc 1 Filed 05/27/20       Entered 05/27/20 05:09:25    Page 12 of 17




                                           Being all of the directors of:
                                           Tuesday Morning Corporation




4823-3262-9687 v.7                         5
Case 20-31476-hdh11 Doc 1 Filed 05/27/20                    Entered 05/27/20 05:09:25             Page 13 of 17




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

In re:                                                     §    Chapter 11
                                                           §
Tuesday Morning Corporation, et al.,1                      §    Case No. 20-[Ɣ]
                                                           §
Debtors.                                                   §    Joint Administration Requested

                           CONSOLIDATED LIST OF CREDITORS
                         HOLDING 40 LARGEST UNSECURED CLAIMS


    Name of creditor and            Name, telephone            Nature of       Indicate if        Amount of
    complete mailing address        number and                 claim           claim is           claim (if
    including zip code              complete mailing           (trade debt,    contingent,        secured also
                                    address, including         bank loan,      unliquidated,      state value of
                                    zip code, of               government      disputed or        security)
                                    employee, agent, or        contract,       subject to
                                    dept. of creditor          etc.)           setoff
                                    familiar with claim
                                    who may be
                                    contacted
    See attached list




1
  The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Tuesday Morning Corporation (8532) (“TM Corp.”); TMI Holdings, Inc. (6658) (“TMI
Holdings”); Tuesday Morning, Inc. (2994) (“TMI”); Friday Morning, LLC (3440) (“FM LLC”); Days of the Week,
Inc. (4231) (“DOTW”); Nights of the Week, Inc. (7141) (“NOTW”); and Tuesday Morning Partners, Ltd. (4232)
(“TMP”). The location of the Debtors’ service address is 6250 LBJ Freeway, Dallas, TX 75240.


4847-2500-3965 v.1                                                                                        Page 1 of 1
                 Case 20-31476-hdh11 Doc 1 Filed 05/27/20                                    Entered 05/27/20 05:09:25                         Page 14 of 17




                                                                                                                                            Indicate if claim is
                                                                                                                 Nature of claim (trade
                                          Complete mailing address, and                                                                         contingent,         Amount of claim (if
                                                                           Name, telephone number, and email       debt, bank loan,
Rank           Name of Creditor          employee, agents, or department                                                                       unliquidated,         secured, also state
                                                                              address of creditor contact        government contracts,
                                              familiar with claim                                                                         disputed, or subject to   value of security)(1)
                                                                                                                         etc.)
                                                                                                                                                  set off
                                                                           Brian Racioppi
                                       2901 N Blackstock Rd
1      Revman International Inc                                            Ph: 212-894-3173                          Trade Vendor                                             $1,392,433
                                       Spartanburg, SC 29301
                                                                           bracioppi@revman.com
                                                                           Paul Rush
                                       13259 Ralston Ave
2      Three Hands Corp                                                    Ph: 818-833-1200 ext 123                  Trade Vendor                                               $889,903
                                       Sylmar, CA 91342
                                                                           PaulR@threehands.com
                                                                           Leandra Call
                                       P.O. Box 714884                     Ph: 801-226-0747
3      American Crafts                                                                                               Trade Vendor                                               $823,657
                                       Cincinnati, OH 45271-4884           accounts.receivable@americancrafts.
                                                                           com
                                                                           Jasmin Patel
                                       660 Montrose Ave
4      Trade Lines Inc                                                     Ph: 908-754-3232 ext 121                  Trade Vendor                                               $819,109
                                       South Plainfield, NJ 07080
                                                                           accounts@tli.com
                                                                           Foram Patel
                                       P O Box 6131
5      L R Resources Inc                                                   Ph: 706-259-0155 ext 123                  Trade Vendor                                               $810,943
                                       Dalton, GA 30722
                                                                           foram@lrresources.com
                                                                           Monica Rivers
                                       100 Porete Ave
6      Home Dynamix                                                        Ph: 201-955-6000 ext 262                  Trade Vendor                                               $780,062
                                       North Arlington, NJ 07031
                                                                           mrivers@tncliving.com
                                                                           Kayla Mansmann
                                       5 Sampson Street
7      Nourison Industries Inc                                             Ph: 201-368-6900 ext 2277                 Trade Vendor                                               $743,599
                                       Saddle Brook, NJ 07663
                                                                           kayla.mansmann@nourison.com
                                                                           Christine Alvarado
                                       2323 E Firestone Blvd
8      Privilege International Inc                                         Ph: 323-585-0777                          Trade Vendor                                               $684,953
                                       S Gate, CA 90280
                                                                           credit@privilegeinc.com
                                                                           Jenny Dam
                                       15761 Tapia St
9      Blue Ridge Home Fashions, Inc                                       Ph: 626-960-6069                          Trade Vendor                                               $672,405
                                       Irwindale, CA 91706
                                                                           jenny.dam@blueridgehome.com
                                                                           Rish Mehra
                                       1813 109Th St
10     Sun N Sand Accessories                                              Ph: 972-641-3292 ext 206                  Trade Vendor                                               $656,518
                                       Grand Prairie, TX 75050
                                                                           rish@sunnsand.com
                                                                           Joff Roy
                                       One Jofran Way
11     Jofran Inc                                                          Ph: 508-384-6019                          Trade Vendor                                               $655,934
                                       Norfolk, MA 02056
                                                                           joff@jofran.com
                                                                           Lupe Garcia
                                       5601 Downey Rd
12     S.L. Home Fashions, Inc.                                            Ph: 323-587-0800 ext 226                  Trade Vendor                                               $644,527
                                       Vernon, CA 90058-3719
                                                                           ggarcia@slohomefashions.com

                                       875 N Michigan Ave                  General Counsel
13     SMS Assist, LLC                 Suite 3000                          Ph: 312-698-7000                          Trade Vendor                                               $593,042
                                       Chicago, IL 60611                   AccountsReceivable@smsassist.com

                                                                           Katie Overstreet
                                       7622 Royster Rd
14     AQ Textiles                                                         Ph: 336-298-4762                          Trade Vendor                                               $580,915
                                       Greensboro, NC 27455
                                                                           Koverstreet@aqtextilesusa.com
                                                                           Scott Neil
                                       10 North Linden St
15     American Textile Company                                            Ph: 412-948-1020 ext 263                  Trade Vendor                                               $577,303
                                       Duquesne, PA 15110
                                                                           sneil@americantextile.com
                                                                           Christine Kriegl
                                       DEPT CH 17745
16     Lifetime Brands Inc                                                 Ph: 609-373-1884                          Trade Vendor                                               $570,326
                                       Palatine, IL 60055-7745
                                                                           christine.kriegl@lifetimebrands.com

                                                                           Nancy Sloan
                                       770 W Del Paso Rd
17     Poolmaster Inc                                                      Ph: 800-854-1776 ext 118                  Trade Vendor                                               $570,031
                                       Sacramento, CA 95834
                                                                           nsloan@poolmaster.com
                                                                           Dion Alison
                                       P O Box 405037
18     Yankee Candle Co Inc.                                               Ph: 800-792-6180 ext 7129839              Trade Vendor                                               $558,596
                                       Atlanta, GA 30384-5037
                                                                           alison.Dixon@newellco.com
                                                                           Kelly Addessi
                                       201B Middlesex Center Blvd
19     YMF Carpet Inc                                                      Ph: 732-393-1800 ext 312                  Trade Vendor                                               $557,336
                                       Monroe Township, NJ 08831
                                                                           kaddessi@ymfinc.com
                                                                           Nancy Davis
                                       P O Box 677257
20     R.G. Barry Corporation                                              Ph: 614-864-6400                          Trade Vendor                                               $542,585
                                       Dallas, TX 75267-7257
                                                                           Ndavis@rgbarry.com



                                                                                    Page1of2
                 Case 20-31476-hdh11 Doc 1 Filed 05/27/20                                    Entered 05/27/20 05:09:25                        Page 15 of 17




                                                                                                                                           Indicate if claim is
                                                                                                                Nature of claim (trade
                                           Complete mailing address, and                                                                       contingent,         Amount of claim (if
                                                                            Name, telephone number, and email     debt, bank loan,
Rank            Name of Creditor          employee, agents, or department                                                                     unliquidated,         secured, also state
                                                                               address of creditor contact      government contracts,
                                               familiar with claim                                                                       disputed, or subject to   value of security)(1)
                                                                                                                        etc.)
                                                                                                                                                 set off
                                                                            Alireza Soleimani
                                        P O Box 95344
21     Loloi Rugs                                                           Ph: 972-503-5656 ext 266                Trade Vendor                                               $527,454
                                        Grapevine, TX 76099-9732
                                                                            asoleimani@loloirugs.com
                                                                            Kristen Taylor
                                        2050 Postal Way
22     Peacock Alley                                                        Ph: 214-744-0499                        Trade Vendor                                               $524,852
                                        Dallas, TX 75212
                                                                            ktaylor@peacockalley.com
                                        The Cit Group/Commercial            Pricila Larcia
23     CHD Home Textiles LLC            P.O. Box 1036                       Ph: 212-293-3160                        Trade Vendor                                               $521,475
                                        Charlotte, NC 28201-1036            priscila@chdcresthome.com
                                        140- 58TH ST                        Gabe Levy
24     Benson Mills Inc                 Bldg A Unit 7J                      Ph: 718-532-1401                        Trade Vendor                                               $520,250
                                        Brooklyn, NY 11220                  gabe@bensonmills.com
                                                                            Terri Collora
                                        325 Duffy Ave
25     Royale Linens, Inc                                                   Ph: 201-9973700 ext 1004                Trade Vendor                                               $519,277
                                        Hicksville, NY 11801
                                                                            tcollora@royalelinenes.com

                                                                            Ann Knapp
                                        P.O. Box 88149 B110149
26     Creative Converting                                                  Ph: 800-826-0418 ext 5524               Trade Vendor                                               $519,145
                                        Milwaukee, WI 53288-8149
                                                                            Ann.knapp@creativeconverting.com

                                                                            Valentin Mena
                                        808 Georgia Ave
27     Popular Bath Products                                                Ph: 718-484-4469 ext 208                Trade Vendor                                               $517,032
                                        Brooklyn, NY 11207
                                                                            Valentin.Mena@popularbath.net
                                        Cust# 1000460                       Samantha Ortiz
28     Hasbro                           P.O. Box 281480                     Ph: 877-591-7098                        Trade Vendor                                               $510,065
                                        Atlanta, GA 30384-1480              Samantha.Ortiz@c.hasbro.com
                                                                            Jason Siesel
                                        PO Box 603607
29     Casual Cushion Corp                                                  Ph: 803-329-2932                        Trade Vendor                                               $508,865
                                        Charlotte, NC 28260-3607
                                                                            jason@casualcushion.com
                                                                            Lisa McDonell
                                        PO Box 781473
30     Lenox Corporation                                                    Ph: 267-525-5537                        Trade Vendor                                               $494,846
                                        Phila, PA 19178-1473
                                                                            lisa_janusz-mcdonnell@lenox.com
                                                                            Connie Wong
                                        9850 6TH ST Bldg #1                 Ph: 909-527-8870
31     Sunset Vista Designs Inc                                                                                     Trade Vendor                                               $485,718
                                        Rancho Cucamonga, CA 91730          connie.wong@sunsetvistadesigns.co
                                                                            m
                                                                            Louelda Santos
                                        200 Theodore Conrad Dr
32     Home Essentials And Beyond Inc                                       Ph: 732-590-3600                        Trade Vendor                                               $473,571
                                        Jersey City, NJ 07305
                                                                            lsantos@homeess.com
                                                                            Stacey Martinez
                                        45875 Northport Loop East
33     E & E Co Ltd A/R Dept                                                Ph: 510-490-9788                        Trade Vendor                                               $471,496
                                        Fremont, CA 94538
                                                                            stacey.martinez@jlahome.com
                                                                            Max Kay
       Best Brands Consumer Products    20 West 33RD ST, 5TH Floor
34                                                                          Ph: 646-432-4347                        Trade Vendor                                               $449,405
       Inc                              New York, NY 10001
                                                                            Maxk@Bestbrands.Com

                                                                            Norma Flores
                                        PO Box 846936
35     Classic Concepts                                                     Ph: 323-266-8993                        Trade Vendor                                               $448,913
                                        Los Angeles, CA 90084-6936
                                                                            norma.mondragon@classichome.com

                                                                            Tal Chalough
                                        141 W 36TH ST, Ste 901
36     Azzure Home Inc                                                      Ph: 212-632-0300                        Trade Vendor                                               $443,212
                                        New York, NY 10018
                                                                            tal.chalouh@azzurehome.com
                                                                            Nikki Varela
                                        525 Bodwell ST EXT
37     Aqua Leisure Industries                                              Ph: 508-587-5400 ext 223                Trade Vendor                                               $436,123
                                        Avon, MA 02322
                                                                            Nvarela@aqualeisure.com
                                                                            Diana Iser
                                        1407 Broadway, Suite 2201
38     Argento SC PET                                                       Ph: 212-704-2006                        Trade Vendor                                               $405,153
                                        New York, NY 10018
                                                                            Diana.iser@argentosc.com
                                                                            Melissa Camacho
                                        20 Morris Lane
39     W C Home Fashions LLC                                                Ph: 732-579-2220                        Trade Vendor                                               $402,684
                                        Scarsdale, NY 10583-4402
                                                                            mcamacho@bcphome.com
                                                                            Rod Martin
                                        121 West Sixth Street
40     McGarrah Jessee                                                      Ph: 361-537-9605                        Trade Vendor                                               $391,188
                                        Austin, TX 78701-2913
                                                                            rod@mc-j.com



                                                                                     Page2of2
Case 20-31476-hdh11 Doc 1 Filed 05/27/20   Entered 05/27/20 05:09:25   Page 16 of 17




         
Case 20-31476-hdh11 Doc 1 Filed 05/27/20   Entered 05/27/20 05:09:25   Page 17 of 17
